Citation Nr: 1044236	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected eczema.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for a cardiovascular 
disability to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. G.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for 
diabetes mellitus, type 2.  He asserts that such condition is due 
to the steroids that were used to treat his eczema in service, as 
well as the steroids that have been used to treat his eczema 
since his separation from service.  The record reflects that the 
Veteran is currently service-connected for atopic eczema.  The 
record also demonstrates that the Veteran has been diagnosed 
with, and treated for, diabetes mellitus type 2.  The Veteran's 
service treatment records show that in 1969 and 1970, he 
complained of experiencing atopic dermatitis, which was treated 
with, among other things, Prednisone and Aristicort.   The Board 
notes that such drugs are considered corticosteroids.   Post-
service VA outpatient records also show that the Veteran has been 
prescribed and used steroids, including Betamethasone Valerate, 
to treat his eczema.  However, although the Veteran has contended 
that his diabetes mellitus is due to the steroids that were used 
both during and since service to treat his eczema, there is no 
evidence that any examiner, private or VA, has provided an 
opinion as to the etiology of the Veteran's current diabetes 
mellitus.  The Board finds that such an opinion is necessary in 
order to properly adjudicate the Veteran's claim.  Therefore, the 
Board finds that the claim must be remanded for a new VA 
examination and clinical opinion.

The Veteran also asserts that service connection is warranted for 
hypertension, bilateral lower extremity peripheral neuropathy, 
and a cardiovascular disability, due to his diabetes mellitus.  
However, the record does not reflect that an examiner has 
provided an opinion as to the nature and etiology of these 
disabilities at issue, to include whether any is proximately 
caused or aggravated by his diabetes mellitus.

The Veteran's May 4, 2010 Travel Board hearing transcript shows 
that additional evidence, along with a signed waiver of Regional 
Office consideration of that additional evidence, was received 
into the record during a pre-hearing conference.  The transcript 
shows that the Veteran specifically referenced such evidence 
during his hearing.  However, the record does not show that the 
evidence, or the signed waiver of RO consideration of that 
additional evidence, has been associated with the claims file.  
Therefore, the Board finds that an attempt should be made to 
locate and associate the submitted evidence with the Veteran's 
claims file.  

The VCAA notice provided in October 2006 set for the information 
and evidence necessary to establish service connection for the 
disabilities at issue as secondary to service-connected 
disability.  The information and evidence necessary to establish 
service connection for the disabilities at issue on a direct-
incurrence basis was not provided.  This VCAA notice defect 
should be corrected.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his 
representative VCAA notice as to the 
information and evidence necessary to 
establish service connection for the 
disabilities at issue on a direct-
incurrence basis.  

2.  Locate and associate with the claims 
file, the evidence, and signed waiver of 
Regional Office consideration of that 
additional evidence, that was presented 
during a pre-hearing conference prior to 
the Veteran's May 4, 2010 Travel Board 
hearing.  If such evidence cannot be 
located, please so indicate in the record.  
If the evidence cannot be located, the 
Veteran and his representative should be 
contacted and informed of such and asked to 
resubmit the evidence, along with a signed 
waiver of Regional Office consideration of 
that additional evidence, if so desired.  
If the Veteran and/or his representative do 
not have the evidence to resubmit, please 
so indicate in the record.

3.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers 
(including Dr. Herman Hafner, Dr. Samuel 
Mercer, Dr. John P. Smith, Dr. William C. 
Lentz, and Dr. Jon Brandenberger) from whom 
he has received treatment for his eczema, 
diabetes mellitus, peripheral neuropathy, 
hypertension, and cardiovascular 
disabilities since service.  After securing 
the necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
Veteran, not already of record.
	
4.  Following completion of the above, 
including after affording the appropriate 
period for response, the Veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of any current diabetes 
mellitus.  All necessary tests should be 
performed.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran's diabetes mellitus is 
related to any incident of service, 
including the documented use of steroids 
between 1970 and 1971. The examiner should 
also be requested to furnish an opinion as 
to whether it is at least as likely as not 
that the Veteran's diabetes mellitus is 
proximately caused or aggravated by his 
service-connected atopic eczema, to include 
the steroids currently used to treat such 
condition.  The rationale for all opinions 
expressed should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

5.  The Veteran should be afforded a VA 
examination by the appropriate specialist to 
determine the nature and etiology of any 
current lower extremity peripheral 
neuropathy, hypertension, and/or 
cardiovascular disability.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion as 
to whether it is at least as likely as not 
that any current lower extremity peripheral 
neuropathy, hypertension, and/or 
cardiovascular disability is related to any 
incident of service.  The examiner should 
also be requested to furnish an opinion as 
to whether it is at least as likely as not 
that any current lower extremity peripheral 
neuropathy, hypertension, and/or 
cardiovascular disability, is proximately 
caused or aggravated by his diabetes 
mellitus.  The rationale for all opinions 
expressed should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

5.  Following completion of the above, 
readjudicate the issues on appeal.   If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


